Citation Nr: 0025018	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hypertension and heart enlargement.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to August 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
St. Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been presented to reopen 
the veteran's claim for service connection for hypertension 
with heart enlargement.  

A review of the record reveals that the veteran initially 
requested a hearing before the Board at the time he filed his 
substantive appeal in June 1998.  However, the veteran filed 
an October 1999 statement in support of claim withdrawing his 
request to testify at a Board.  Therefore, the Board hearing 
was withdrawn upon request of the veteran, as provided for 
under 38 C.F.R. §  20.702(e) (1999).  The Board observes that 
the veteran was afforded a RO hearing before a hearing 
officer in June 2000. 

The Board also notes that on August 30, 2000, the RO received 
additional documents from the veteran's accredited 
representative, and forwarded that evidence to the Board, 
which received it on September 15, 2000.  Although this 
evidence appears to be duplicative of evidence already of 
record in his case, it must be excluded, in the first 
instance, on the basis that such evidence was received by the 
Board more than 90 days after the veteran was notified that 
his case had been certified to the Board for appeal, and that 
neither the veteran nor his representative have otherwise 
presented a motion for good cause with regard to this 
untimely submitted evidence.  See 38 C.F.R. § 20.1304 (1999).  
The evidence if referred to the RO for consideration as a new 
claim to reopen.  38 C.F.R. § 20.1304(b)(1).  


FINDINGS OF FACT

1.  An April 1990 Board decision denied the veteran's claim 
for service connection for a heart disorder. 

2.  The evidence associated with the record since the April 
1990 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a heart disorder.  

3.  The claims file does not include medical evidence of a 
nexus between the veteran's current heart disorder and his 
military service. 


CONCLUSIONS OF LAW

1.  The April 1990 Board decision denying the veteran's claim 
of entitlement to service connection for a heart disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999). 

2.  New and material evidence having been received since the 
April 1990 Board decision, the veteran's claim of entitlement 
to service connection for a heart disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an April 1990 Board 
decision denied the veteran's appeal of a November 1988 RO 
rating decision denying entitlement to service connection for 
a heart disorder, to include essential hypertension.  Except 
as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  If new 
and material evidence is presented with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step 
is to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a) since the last final 
disallowance.  Edenfield v. Brown, 8 Vet. App. 384, 389-90 
(1995).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded 
under 38 U.S.C.A. § 5107(a).  See Winters v. Gober, _F.3d_, 
No. 99-7108 (Fed. Cir. July 26, 2000) (the question of whether 
a reopened claim is well grounded must properly be considered 
by VA prior to judicial review).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The relevant medical evidence associated with the claims file 
prior to the April 1990 Board decision includes the following: 
the veteran's service medical records (SMRs); a VA 
administered cardiology clinic stress test; a June 1988 
treatment record assessing the veteran with hypertension; a 
June 1989 radiology report of the chest showing that the 
veteran's heart was in the upper limits of normal; and an 
August 1989 letter from Karen Arcotta, M. D.  She stated that 
the veteran's hypertension was diagnosed in 1987 and she 
opined that his hypertension was solely based on his obesity.  
No other significant cardiac disorder was found.  Dr. Arcotta 
also commented that if the veteran gained weight during 
service, it would be reasonable to assume that his heart 
enlarged along with the rest of his body.  

The relevant medical evidence associated with the claims file 
subsequent to the April 1990 Board decision consists of the 
following: a July 1996 VA heart transplant evaluation, which 
reveals that the veteran had a 3-year history of 
cardiomyopathy, and suffered from severe congestive heart 
failure symptoms; and VA treatment records for the period June 
1996 to November 1997 showing that the veteran was being 
monitored and treated for, among other things, a heart 
disorder.

Additional evidence consists of the veteran's written 
statements, variously dated, and a transcript of the June 2000 
RO hearing testimony.  Essentially, the veteran contends that 
his current heart disorder was incurred in, or caused by, his 
active duty service.

The Board finds that the evidence associated with the record 
since the April 1990 Board decision relates to his heart 
disorder and was not of record prior to April 1990.    As 
such, the Board concludes that this evidence bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Because this evidence is considered new and material, the 
claim of entitlement to service connection for a heart 
disorder is reopened.  38 C.F.R. § 3.156(a).  


Generally, service connection will be granted if it is shown 
that the veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury or disease during active duty service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Further, where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946), develops a chronic condition, such 
as a cardiovascular disease, including hypertension, to a 
degree of 10 percent or more within one year from separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, a claimant for VA benefits bears the initial burden 
of presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

In this case, it is clear that the veteran has a current 
heart disorder for the purposes of analyzing whether the 
claim is well-grounded.  However, the Board finds no medical 
evidence of a nexus or link between a current heart disorder 
and service, because none of the medical records relate his 
current heart disorder to service.  Dr. Arcotta's comment 
that the veteran's heart could have enlarged during service 
if the veteran became obese in service, but she did not link 
such a development, if present, to any disease process in 
service.  Dr. Larry Pennington reported in July 1996 that the 
veteran's dilated cardiomyopathy was of three years' 
duration.  This, of course, would have been long after 
service.  There is no medical evidence that the veteran 
manifested any cardiovascular disease within one year of 
discharge from service so as to show the necessary link to 
service by means of the presumption service connection 
outlined in 38 C.F.R. §§ 3.307, 3.309.

The Board notes that in his RO hearing testimony, the veteran 
said that he was diagnosed and treated for high blood 
pressure in service while he was at Ft. Devens.  Although the 
service medical records include various records from Ft. 
Devens, there is no record that he was treated or diagnosed 
for hypertension, or other cardiovascular disease.  Numerous 
blood pressure readings were taken in service, as noted in 
the Board's previous decision, but no disease process was 
diagnosed during service or until several years after 
service.  As the veteran's SMRs appear complete, from Ft. 
Devens and elsewhere, the Board finds that there is no 
requirement that VA attempt to obtain additional SMR.  See 
Hairy v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

The only evidence of record to support the veteran's claim of 
entitlement to service connection for a heart disorder are 
the veteran's variously dated written contentions and June 
2000 hearing testimony.  These statements do not satisfy the 
medical diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu, 
2 Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed to well-ground the veteran's claim is medical 
evidence relating his current cardiac condition, notably his 
symptoms of congestive heart failure or essential 
hypertension, to service.  38 U.S.C.A. § 5107(a); Robinette, 
8 Vet. App. 69.










ORDER

A well-grounded claim not having been submitted, service 
connection for a heart disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

